IN THE SUPREME COURT OF THE STATE OF NEVADA


                  KIM BLANDINO,                                           No. 68761
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,                                  FILE
                  IN AND FOR THE COUNTY OF
                  CLARK; AND THE HONORABLE ROB
                                                                                   JUN 16 2016
                                                                            cLET - Al     E IN E M1IcANu
                  BARE, DISTRICT JUDGE,
                  Respondents,                                                   H    t
                                                                                  I'‘ ,
                                                                            BY 441S           It:
                  and
                  CITY OF LAS VEGAS,
                  Real Party in Interest.

                                        ORDER DENYING PETITION
                              This is a pro se petition for a writ of prohibition and a writ of
                  mandamus Petitioner Kim Blandino argues that respondent Judge Bare
                  improperly held him in contempt of court and banned him from the
                  courtroom and from a 25-foot space outside the courtroom. Blanclino
                  further argues that Judge Bare improperly disqualified himself in
                  Blandino's appeal from a judgment of conviction involving a misdemeanor.
                              Whether to consider a writ petition is within this court's
                  discretion, Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
                  P.2d 849, 851 (1991), and a petitioner bears the burden of demonstrating
                  that extraordinary relief is warranted, Pan v. Eighth Judicial Dist. Court,
                  120 Nev. 222, 228, 88 P.3d 840, 844 (2004). "A writ of mandamus is
                  available to compel the performance of an act that the law requires as a
                  duty resulting from an office, trust, or station or to control an arbitrary or
                  capricious exercise of discretion." Int'l Game Tech., Inc. v. Second Judicial
                  Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008) (citations
                  omitted); see also NRS 34.160. A writ of prohibition may issue when a
                  district court acts without or in excess of its jurisdiction. See NRS 34.320.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    eo
                                                                                           IL,- leg F-)
                               In Peng-illy v. Rancho Santa Fe Homeowners Ass'n, this court
                  held that there was no right to appeal from a contempt order, but that
                  review of a contempt order was available in a petition for a writ of
                  mandamus or prohibition. 1 116 Nev. 646, 649, 5 P.3d 569, 571 (2000).
                  "[A] writ of mandamus is available to control a manifest abuse of
                  discretion—for example, when the order purportedly violated does not
                  clearly prohibit the conduct engaged in by the contemnor."        Id. at 650, 5
                  P.3d at 571. Whereas, "[a] writ of prohibition is available where the
                  district court clearly exceeded its jurisdiction—for example, when a
                  finding of indirect contempt is not based upon a proper affidavit."       Id. at

                  650, 5 P.3d at 571-72.
                               Blandino argues that the district court exceeded its
                  jurisdiction in imposing the courtroom and 25-foot bans because one of the
                  incidents used to find him in contempt was not within Judge Bare's
                  immediate view and because Judge Bare did not immediately impose
                  sanctions for the other two incidents.
                               We conclude that Blandino has not demonstrated that he is
                  entitled to extraordinary relief. The district court's labeling the order as
                  involving contempt and pursuing contempt sanctions pursuant to
                  summary proceedings is problematic for the reasons identified by
                  Blandino. See NRS 22.030(2) (providing that if the contemptuous act is
                  not in the immediate view of the district court, "an affidavit must be
                  presented to the court . . . of the facts constituting the contempt"); Intl
                  Union, United Mine Workers of America v. Bagwell,           512 U.S. 821, 832



                        1 We  summarily deny the petition for a writ of habeas corpus and
                  petition for a writ of certiorari as the claims raised fall outside the scope of
                  these writs. See NRS 34.360; NRS 34.020(3).
SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    ea
                  (1994) (providing that if the court delays punishing direct contempt
                  (contempt in the court's immediate presence) until the completion of trial,
                  "due process requires that the contemnor's rights to notice and a hearing
                  be respected"). The label of contempt and reliance upon NRS Chapter 22
                  is likewise awkward in this case because the district court imposed a
                  sanction not available under NRS 22.100(2). Nevertheless, Judge Bare
                  properly acted within his inherent authority in imposing the bans to
                  control the dignity of the courtroom and to prevent an abuse of the judicial
                  process. See NRS 1.210(1) (providing that the district court has the power
                  to "preserve and enforce order in its immediate presence)"; NRS 1.210(2)
                  (providing that the district court has the power to "enforce order in the
                  proceedings before it"); Halverson v. Hardcastle, 123 Nev. 245, 261-62, 163
                  P.3d 428, 440 (2007) (providing that a court's inherent authority includes
                  the power "to preserve the integrity of the judicial process"). Further,
                  ordinary due process requirements were not triggered because there was
                  no life, liberty, or property interest involved. See United States v. Mourad,
                  289 F.3d 174, 179 (1st Cir. 2002). Therefore, we conclude that the district
                  court did not exceed its jurisdiction in imposing the bans.
                              Blandino next argues that Judge Bare acted arbitrarily and
                  capriciously in imposing the bans because he was not disruptive and was
                  only trying to aid the court. An arbitrary or capricious exercise of
                  discretion is "one founded on prejudice or preference rather than on
                  reason, or contrary to the evidence or established rules of law."    State v.
                  Eighth Judicial Dist. Court (Armstrong), 127 Nev. 927, 931-32, 267 P.3d
                  777, 780 (2011) (internal citation and quotation marks omitted). We
                  conclude that Blanclino has not demonstrated that he is entitled to
                  extraordinary relief. Blandino has failed to demonstrate that Judge Bare
                  acted with prejudice or preference or that his actions fell outside
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    de
                established law. The record supports Judge Bare's grave concern that
                Blandino may have been engaging in the unauthorized practice of law and
                that this caused a disruption to the orderly processes of the court.
                            Finally, Blandino argues that Judge Bare exceeded his
                jurisdiction in disqualifying himself from Blandino's appeal and Judge
                Bare should be compelled to decide Blandino's appeal. We conclude that
                Blandino has not demonstrated that he is entitled to extraordinary relief.
                First, this issue is moot as the appeal has been decided by another judge
                during the pendency of these proceedings More importantly, Judge Bare's
                decision to disqualify himself from future proceedings involving Blandino
                is not contrary to relevant authority.     See NCJC Rule 2.11(A) (providing
                that a judge should disqualify himself "in any proceeding in which the
                judge's impartiality might reasonably be questioned"). Accordingly, we
                            ORDER the petition DENIED. 2




                                         Douglas


                                            J.
                                                             Gibbons




                      2 Blandino  has filed a number of supplements and amendments to
                the original petition. Some of the claims presented in these supplements
                and amendments are new and different from those set forth in the original
                petition and therefore were not addressed in the answer. We decline
                permission to expand the scope of claims before this court beyond those
                raised in the original petition, and thus, we decline to consider these
                claims. We further decline to consider any claims for which Blandino
                failed to present cogent argument.
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                    cc: Hon. Rob Bare, District Judge
                         Kim Blandino
                         Las Vegas City Attorney/Criminal Division
                         Attorney General/Carson City
                         Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                       5
(0) 1907A ctlajto